10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26

Case 2:18-cv-00823-JLR Document 38-1 Filed 06/25/19 Page 1 of 7

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

GABRIEL KORTLEVER, SY EUBANKS,
and ALL OTHERS SIMILARLY SITUATED, Case No. 2:18-cv-00823

Plaintiffs, {fPROPOSED] ORDER GRANTING
PLAINTIFFS’ MOTION FOR FINAL
V. APPROVAL OF CLASS ACTION
SETTLEMENT AND DISMISSAL
WHATCOM COUNTY, WASHINGTON;
WHATCOM COUNTY SHERIFF’S OFFICE,

Defendants.

 

 

 

WHEREAS, on May 23, 2019, this Court entered its Order Granting Plaintiffs’
Motion for Preliminary Approval of Class Action Settlement and Directing Notice to Plaintiff
Class (ECF 37) (the “Preliminary Approval Order”); and

WHEREAS, notice complying with Fed. R. Civ. P. 23 was posted in the living
quarters and in the medical unit(s) of the Jail, as well as at local community health centers
including Sea Mar Community Health Center, Catholic Community Services, Cascade
Medical Advantage, Pioneer Human Services, and Lummi Healing Spirit Clinic; and

WHEREAS, a fairness hearing on final approval (“Final Approval Hearing”) of the
Settlement Agreement was held before the Court on July 9, 2019; and

WHEREAS, the Court, being advised, finds that good cause exists for entry of the

below Order; now therefore,

ORDER GRANTING PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF wie sane oe ag sata
CLASS ACTION SETTLEMENT AND DISMISSAL - 1 ~ SEATTLE, WA 98104-1138 |

TELEPHONE: +1 206 623 7580
Case No, 2:18-cv-00823 FACSIMILE: +1 206 623 7022

wad

 
10
Ll
12
13
14
15
16
17
18
19
20
21

hr
bho

24
25
26

 

Case 2:18-cv-00823-JLR Document 38-1 Filed 06/25/19 Page 2 of 7

IT Is HEREBY FOUND, ORDERED, ADJUDGED AND DECREED THAT:

1. Unless otherwise provided herein, all capitalized terms in this Order shall have
the same meaning as set forth in the Settlement Agreement attached as Exhibit 1 to the
Declaration of Lisa Nowlin in Support of Plaintiffs’ Motion for Preliminary Approval of
Class Action Settlement (ECF 35-1 ) (“Nowlin Decl.”).

2: The Court finds it has personal and subject matter jurisdiction over all claims
asserted in this litigation with respect to all members of the Settlement Class.

5. The Court finds that Notice to the Settlement Class has been completed in
conformity with the Preliminary Approval Order. The Court finds that this Notice was the
best Notice practicable under the circumstances, that it provided due and adequate notice of
the proceedings and of the matters set forth therein, and that it fully satisfied all applicable
requirements of law and due process.

4. For purposes of settlement only, this Court certifies this case as a class action
under Federal Rule of Civil Procedure 23(b)(2). For the reasons stated in Plaintiffs’ Motion
for Preliminary Approval of Class Action Settlement, the Class satisfies the elements of Rule
23(a) and Rule 23(b)(2) and thus a class action, for purposes of settlement only, is
appropriate.

Di Pursuant to Fed. R. Civ. P. 23(b)(2), the Court certifies for setthkement purposes
only the following Settlement Class: “All non-pregnant individuals with disabling opioid use
disorders (“OUD”) who are incarcerated, or who will be incarcerated in the future, in the
Whatcom County Jail.”

6. In connection with this certification, the Court makes the following findings:

a. The Settlement Class is sufficiently numerous to meet the requirement of
Rule 23(a)(1). The Class includes all non-pregnant individuals with
disabling OUD who are incarcerated, or who will be incarcerated in the

future, in the Whatcom County Jail and joinder of all such persons would

ORDER GRANTING PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF ase a pel es ae
CLASS ACTION SETTLEMENT AND DISMISSAL - 2 "SEATTLE, WA 9s104-1 158
Case No. 2:18-cv-00823 FACSIMILE: #1 206 623 7022

 
10
1]
12

 

Case 2:18-cv-00823-JLR Document 38-1 Filed 06/25/19 Page 3 of 7

be impracticable. See Fed. R. Civ. P. 23(a)(1).

b. The commonality requirement is satisfied because there are many questions
of law and fact common to the Settlement Class that center on Defendants’
alleged systemic policy and practice of denying medication used to treat
opioid use disorders for non-pregnant individuals in violation of Title I of
the ADA. See Fed. R. Civ. P. 23(a)(2).

c. The typicality requirement is satisfied because Plaintiffs claims, which are
based on the alleged discriminatory denial of necessary medication services
needed to treat their opioid use disorders, resulting in withdrawal, an
increased risk of relapse, and a heightened likelihood of overdose death,
are “reasonably coextensive with those of the absent class members.” See
Fed, R. Civ, P, 23(a)(3).

d. The adequacy of representation requirement is satisfied because Plaintiffs’
interests are coextensive with, and not antagonistic to, the interests of the
Settlement Class. See Fed. R. Civ. P. 23(a)(4). Further, Plaintiffs are
represented by qualified and competent counsel who have extensive
experience and expertise in prosecuting class actions.

7. The Court has appointed Plaintiffs Gabriel Kortlever and Sy Eubanks as Class
Representatives.

8. The Court has appointed Lisa Nowlin and John Midgley of the American Civil
Liberties Union of Washington Foundation, and Bart Freedman of K&L Gates LLP, as co-
lead counsel for the Settlement Class.

9, To the extent any timely-filed objections to the Settlement Agreement have
been submitted, the Court has considered those objections and found they do not counsel

against approval of the Settlement Agreement, and the objections are hereby overruled.

10. The terms set forth in the Settlement Agreement are approved as being fair,
ORDER GRANTING PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF ase ae. —_ — sg
CLASS ACTION SETTLEMENT AND DISMISSAL - 3 SEATTLE. WA 98104-1153

  

TELEPHONE: +1 206 623 7580
Case No. 2:18-cv-00823 FACSIMILE: +1 206 623 7022

 
 

Case 2:18-cv-00823-JLR Document 38-1 Filed 06/25/19 Page 4 of 7

adequate, and reasonable in light of the degree of recovery obtained in relation to the risks
faced by the Settlement Class in litigating the claims. The Settlement Class is properly
certified as part of the Settlement Agreement. The relief provided to the Settlement Class
under the Settlement Agreement is appropriate to the individual members of the Settlement
Class, and as a whole.

11. The Court approves the payment of $1,000 each to the Class Representatives,
and $25,000 to Class Counsel for attorneys’ fees and expenses as fair and reasonable.

12. All Settlement Class Members are bound by the terms of the Settlement
Agreement with Defendants.

13; Class Representatives Kortlever and Eubanks shall conclusively be deemed to
have irrevocably released, relinquished, and forever discharged all claims against all released
entities and individuals as set forth in the Settlement Agreement. The Settlement Agreement
provides:

9.1 As of the Effective Date, Plaintiffs Gabriel Kortlever and Sy Eubanks
fully release and forever discharge the Defendants from all claims for declaratory
relief and injunctive relief that were brought or could have been brought in the
Action.

9.2 As of the Effective Date Plaintiffs Gabriel Kortlever and Sy Eubanks
fully release and forever discharge the Defendants from all claims arising out of, or
in any way relating, to the Action; including, but not limited to, any general, special,
exemplary, and punitive damages claims that were brought, or could have been
brought, in the Action.

14. Neither this Order nor any aspect of the Settlement Agreement is to be
construed or deemed an admission of liability, culpability, negligence, or wrongdoing on the
part of the Defendants. Defendants specifically deny any liability. Each of the Parties to the
settlement entered into the Settlement Agreements with the intention to avoid further disputes

and litigation with the attendant inconvenience and expenses.

15. This Court hereby dismisses this action with prejudice as to all Settlement
ORDER GRANTING PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF ae ae — Dae sas
CLASS ACTION SETTLEMENT AND DISMISSAL - 4 ™ SEATTLE, WA 98104-1138

TELEPHONE: +1 206 623 7380
Case No. 2:18-cv-00823 FACSIMILE: +1 206 623 7022

 
 

Case 2:18-cv-00823-JLR Document 38-1 Filed 06/25/19 Page 5 of 7

Class members.

16. The Clerk shall enter a final judgment dismissing with prejudice all claims
against Defendants, without fees or costs except as provided for in the Settlement Agreement
and ordered by the Court. A judgment dismissing the case shall be entered immediately.

17. The dismissal of the claims against Defendant is without prejudice to the rights
of the Parties to enforce the terms of the Settlement Agreement and the nights of Class
Counsel to seek the payment of fees and costs as provided for in the Settlkement Agreements.
Without affecting the finality of this Order, or the judgment to be entered pursuant hereto, in
any way, the Court retains jurisdiction over the claims against the Defendants for purposes of

resolving any disputes that may arise under the Settlement Agreement.

DATED this 4 day of “ulin _, 2019.

VO XV AT

Hon. James I}. Robart

Presented By

By _s/Bart Freedman

Bart Freedman, WSBA #14187

Todd Nunn, wWSBA #23267

Christina A. Elles, WSBA #51594

925 4th Avenue #2900

Seattle. WA 98104

Telephone: (206) 623-7580

Email: bart.freedman@klgates.com
todd.nunn@klgates.com
christina.elles@klgates.com

By: _s/Lisa Nowlin

Lisa Nowlin, WSBA No. 51512

AMERICAN CIVIL LIBERTIES UNION OF
WASHINGTON FOUNDATION

901 Sth Ave, Suite 630

ORDER GRANTING PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF. K&LGATESLLP
CLASS ACTION SETTLEMENT AND DISMISSAL - 5 “SEATTLE, WA 98104-1153

TELEPHONE: +1 206 623 7580
Case No. 2:18-cv-00823 FACSIMILE: +1 206 623 7022

 
te o

oO CO ~s DW wr

10
1]

13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-00823-JLR Document 38-1 Filed 06/25/19 Page 6 of 7

Seattle, WA 98164
(206)-624-2184
Inowlin@aclu-wa.org
Attorney for Plaintiffs Gabriel Kortlever,
Sy Eubanks, and All Others Similarly Situated

ORDER GRANTING PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF ons core als iM soo
CLASS ACTION SETTLEMENT AND DISMISSAL - 6 ~ SEATTLE, WA 9$104-1 138.
Case No. 2:18-cv-00823 FACSIMILE: +1 306693 7022

 
 

Case 2:18-cv-00823-JLR Document 38-1 Filed 06/25/19 Page 7 of 7

CERTIFICATE OF ECF FILING AND SERVICE

I certify that on June 25, 2019, I arranged for electronic filing of the foregoing document with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to all parties of record:

 

Lisa Nowlin George C. Roche
John B. Midgley Whatcom County Prosecuting
Mark Cooke Attorney's Office
ACLU of Washington County Courthouse
901 Fifth Avenue, Suite 630 311 Grand Avenue
Seattle, WA 98164 Bellingham, WA 98225
Attorneys for Plaintiffs Attorney for Defendants
s/ Bart Freedman
Bart Freedman
K&L Gates LLP

925 Fourth Avenue, Suite 2900
Seattle, WA 98104

Phone: (206) 623-7580

E-mail: bart.freedman@klgates.com

ORDER GRANTING PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF steep OEE en
CLASS ACTION SETTLEMENT AND DISMISSAL - 7 © SEATTLE, WA 98104-1159.

TELEPHONE: +1 206 623 7580
Case No. 2:18-cv-00823 FACSIMILE: +1 206 623 7022

 
